By-the Court:
At common law, an execution partly executed by a sheriff shall be completed by him after the expiration of his term of office; but by statute, vol. xxii. 201, sec. 8, he is directed to transfer all executions to his successor; and it is further provided, by the same statute, that no vendí, expo, shall be directed to, or executed by a sheriff whose term of office has expired.
By the statute of 1825, vol. xxiii. sec. 18, power is given to the Supreme Court or court of common pleas to order poundage and fees taxed to be distributed between the sheriff and his *successor, in such manner and proportion as they may deem just and *387equitable. The power to make the order in question was vested in the court of common pleas; and wherever that court has used its discretion in the exercise of that power, a strong case of its abuse must be presented to induce this court to interfere on certiorari. Let the order be affirmed.